IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :           No. 19 MAP 2015
                              :
             Appellant        :           Appeal from the Order of Lancaster County
                              :           Court of Common Pleas, Criminal Division,
                              :           at No. CP-36-CR-0005874-2013 dated
         v.                   :           December 23, 2014
                              :
                              :
CLEONARD GEORGE GILBERT,      :
                              :
             Appellee         :


                                     ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common Pleas

is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).